Citation Nr: 0605847	
Decision Date: 03/01/06    Archive Date: 03/14/06	

DOCKET NO.  00-14 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, secondary to service-connected arthritis of the 
right ankle, postoperative. 

2.  Entitlement to service connection for hepatitis with 
liver damage. 

3.  Entitlement to service connection for residuals of a left 
elbow injury. 

4.  Entitlement to an increased rating for arthritis of the 
right ankle, postoperative, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active duty for training from March 5, 1975, 
to July 13, 1975, and from June 19, 1976, to July 2, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the appeal for additional development in 
October 2004.  


FINDINGS OF FACT

1.  The veteran does not currently have a right shoulder 
disability that is related to his service-connected right 
ankle disability.  

2.  The veteran does not currently have hepatitis with liver 
damage that is related to his active duty for training.  

3.  The veteran does not currently have residuals of a left 
elbow injury that is related to his active duty for training 
or to service-connected disability.  

4.  The veteran's service-connected arthritis of the right 
ankle, postoperative, is currently manifest by 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion with free 
inversion and eversion and no instability.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder is not proximately due to or 
the result of service-connected arthritis of the right ankle.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310, (2005).  

2.  The veteran's hepatitis with liver damage was not 
incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.  The veteran does not have residuals of a left elbow 
injury that were incurred in or aggravated during active 
service or that are proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2005).  

4.  The criteria for an evaluation greater than 20 percent 
for arthritis of the right ankle, postoperative, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5270, 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training.  
38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

When a veteran served continuously for 90 days or more during 
a period of war or peacetime service after December 31, 1946, 
and cirrhosis of the liver becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records are silent for complaint, finding, or 
treatment with respect to the veteran's right shoulder, 
hepatitis with liver damage, or left elbow injury.  The 
veteran asserts that there were several outbreaks of 
hepatitis in his mess hall during his active duty for 
training.  He also asserts that his right shoulder and left 
elbow were injured as a result of his service-connected right 
ankle giving way, causing him to fall.  

There is no competent medical evidence which indicates that 
the veteran had hepatitis during his active duty training or 
that his currently manifested hepatitis is related to his 
active duty training.  August 2001 VA hospital records 
reflect that the veteran's hepatitis is cocaine-induced.  In 
the absence of any competent medical evidence indicating that 
the veteran's hepatitis with liver damage existed during 
active duty training or is related to active duty training 
and competent medical evidence indicating that his hepatitis 
was first diagnosed many years after active duty training and 
is cocaine-induced, the Board concludes that a preponderance 
of the evidence is against the claim for service connection 
for hepatitis with liver damage.  

During a personal hearing at the RO in February 2000 the 
veteran testified that he had slipped and fallen on some 
water in July 1980, which resulted in injury to his right 
shoulder.  He also indicated that his ankle had buckled in 
1990 or 1991 causing him to fall and injure his right 
shoulder.  The Board observes that an April 1983 Board 
decision denied disability compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for right shoulder 
disability.  

July 2000 VA treatment records reflect that the veteran 
reported that he had fallen on his right side with upper 
extremity pain.  They do not indicate the cause of the 
veteran's fall.  The reports of August 2003 and June 2005 VA 
examinations reflect that the veteran did not have objective 
evidence of right ankle instability and the June 2005 
examiner found that it was unlikely that any right shoulder 
and left elbow disabilities were related to the veteran's 
service connected right ankle disability.  Although a March 
1997 private medical report reflects that the veteran had 
probable residual ankle instability, the Board concludes that 
the August 2003 and June 2005 VA examination reports are of 
greater probative weight because the examiners had access to 
the veteran's complete claims file and provided analysis and 
reasons for reaching the conclusion that the veteran did not 
have right ankle instability.  Therefore, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran has instability of his right ankle.  

In the absence of any competent medical evidence indicating 
that the veteran injured his right shoulder as a result of a 
fall due to his right ankle giving way, and a preponderance 
of the competent medical evidence indicating that he does not 
have instability of the right ankle, the Board concludes that 
a preponderance of the evidence is against a finding that the 
veteran currently has right shoulder disability that is 
proximately due to or been chronically worsened by his 
service-connected right ankle disability.  

There is no evidence indicating that the veteran experienced 
any injury of his left elbow during his active duty training.  
There is no competent medical evidence indicating that he has 
experienced any injury of his left elbow as a result of falls 
related to his right ankle, noting that a preponderance of 
the evidence has been found to be against a finding that the 
veteran currently has any instability of the right ankle.  VA 
treatment records do indicate that the veteran was seen in 
December 1986 with complaints relating to a gunshot wound of 
the left elbow and August 1996 private treatment records 
reflect that the veteran had left elbow strain following a 
motor vehicle accident.  Also, a November 2002 VA treatment 
record reflects that the veteran reported that his knee gave 
out and he fell with subsequent left elbow pain.  The report 
of a January 2003 VA X-ray indicates that the veteran's left 
elbow was normal.  In the absence of any competent medical 
evidence indicating that the veteran currently has any 
disability of the left elbow that is related to active 
service or to falls relating to service-connected disability 
and competent medical evidence relating various complaints 
concerning the left elbow to other factors, the Board 
concludes that a preponderance of the evidence is against a 
finding that the veteran currently has any left elbow 
disability that is related to his active service or is 
related to service-connected disability.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran's service-connected right ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271 
of the Rating Schedule.  Diagnostic Code 5271 provides a 
maximum evaluation of 20 percent for marked limitation of 
motion of the ankle.  Therefore, the veteran's service-
connected arthritis of the right ankle, postoperative, has 
been maximally evaluated under Diagnostic Code 5271.  In 
order to warrant a 30 percent evaluation under Diagnostic 
Code 5270 the veteran's right ankle would have to be 
ankylosed in plantar flexion, between 30 degrees and 
40 degrees, or in dorsiflexion, between 0 degrees and 
10 degrees.  The reports of the August 2003 and June 2005 VA 
examinations, as well as VA and private treatment records, do 
not reflect that the veteran has ankylosis of the right 
ankle.  The report of the June 2005 VA examination reflects 
that the ankle has 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion with free inversion and eversion.  Based 
upon the above analysis a preponderance of the evidence is 
against a finding that the veteran experiences any ankylosis 
of the right ankle, even with consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); Johnson v. Brown, 9 Vet. App. 7 
(1996).  No additional functional loss due to pain has been 
demonstrated.  Schafrath, supra.  Accordingly, a 
preponderance of the evidence is against an evaluation 
greater than the 20 percent that has been assigned under 
Diagnostic Code 5271.  

III.  Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Courts) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, however, the initial unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  The 
veteran was provided VCAA notice in April and October 2001, 
prior to the initial decision on hepatitis, and in March 
2003, prior to the initial decision with respect to service 
connection for the left elbow.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via the letter set forth 
above, as well as letters in April 2003 and November 2004.  
The veteran was also provided with VCAA implementing 
regulations in an April 2003 statement of the case and August 
2005 supplemental statement of the case.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication with respect to the issue of an 
increased rating and service connection for right shoulder 
disorder, the veteran was subsequently provided with VCAA 
notice and the case readjudicated.  The initial adjudication 
of the case was prior to passage of the VCAA and it would 
have been impossible to have provided the veteran notice 
prior thereto.  Further, the veteran was provided notice of 
the VCAA with respect to the other issues prior to their 
initial adjudication as well as subsequent notice.  The 
content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised of the 
information and evidence that was necessary to substantiate 
his claims as well as what VA would seek to provide and what 
he was expected to provide.  He was also advised to submit 
information that was relevant to his claims that was in his 
possession.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the veteran.  He has been afforded a personal 
hearing and VA examinations.  The Board finds that the 
evidence is sufficient on which to decide the claim.  


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for hepatitis with liver damage is denied.

Service connection for residuals of a left elbow injury is 
denied.  

An evaluation greater than 20 percent for arthritis of the 
right ankle, postoperative, is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


